Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 1 of 16 PageID #: 466




                                I.INITED STATES DISTzuCT COURT
                                SOUTHERN DISTzuCT OF INDIANA
                                      EVANSVILLE DIVISION



                                                         )
LTNITED STATES OF AMERICA,
                                                         )
                          Plaintiff,                     )
                                                         )
          v                                              )
                                                                               I 8-cr-00080   -RLY-MPB-02
                                                         ) Cause No.   3   :


 CRYSTAL VIDAL,                                          )
                                                         )
                          f)efendant.                     )




                                                  o

       TheunitedStatesofAmerica,bycounsel,JoshJ'Minkler'UnitedStatesAttorneyforthe
                                    Frank   E. Dahr   III, Assistant United States Attorney ("the
 southern District of Indiana, and,

                                                 (..the defendant,,), in person and by counsel,
                                                                                                Erin
 Government,,), and the defendant, Crystal Vidal

                                 that a plea Agreement has been reached
                                                                        in this case pursuant to
 Berger, hereby inform the court

                          procedure 11(cX1XC). The following are its terms and conditions:
 Federal Rule of criminal

                                       Part 1: Guiltv Plea and Charee(s)

                                                           the Court for leave to enter and agrees to
              1.   Plea of Guilty: The defendant petitions

  enterapieaofguiltytothefollowingoffenseschargedinthelndictment:

                    A.Countonewhichchargesthatthedefendantcommittedtheoffenseof
                                                                                            841(a)(1),
                                                  of ritre 21, united states code, sections
  conspiracy to Distribute Fentanyi, in violation

  (b)(lXC) and 846.

                    B.CountTwowhichchargesthatthedefendantcommittedtheoffenseof

  Money Laundering conspiracy,    in violation of Title 18' United States code' Sections

   1   es6(a)(1)(B)(i) and 1 es6(h)'
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 2 of 16 PageID #: 467




         Z.     potential Maximum Penalties: The offense charged             in Count One of       the


 Indictment is punishable by a maximum sentence of 20 years' imprisonment, a fine of not more

 than$1,000,000 and atermof supervisedrelease ofnotmorethanthree years. The offense charged

 in Count Two of the Indictment is punishable by a maximum sentence of 20 years' imprisonment,
                                                                                          years.
 a fine of not more than $500,000 and a term of supervised release of not more than three

         3.     Elements of the Offense: To sustain the offense to which the defendant is pleading

 guilty, the Govemment must prove the following elements beyond       a reasonable doubt:


         Count One - Conspiracy to Distribute Fentanyl

                 A.       that the alleged conspiracy to distribute Methamphetamine existed; and

                 B.       that the defendant knowingly and intentionally became a member of that

                          conspiracy

         Count Two    -   Money Laundering Conspiracy

                 A.       that the alleged conspiracy to engage in Money Laundering existed; and

                 B.       that the defendant knowingly and intentionally became a member of that

                          conspiracy.

                                        Part 2: General Provisions

         4.      18 U.S.C. $ 3553(a) and Sentencing Guidelines: The defendant agrees and

  understands that should this Court accept this plea agreement, the Court         will   sentence the


  defendant to the specific sentence set forth in paragraph 9,   below. The defendant agrees and

  understands that the Court, in deciding whether to accept or reject the specific sentence set forth

  inparagraph 9, below, will (A) considerthe factors set forth in i8 U.S.C. $ 3553(a), and (B) consult

  and take into account the United States Sentencing Guidelines ("Sentencing Guidelines" or
  ,,U.S.S.G.,,). The defendant also agrees and understands that the Sentencing Guidelines are not




                                                     2
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 3 of 16 PageID #: 468




                                                                           the final determination
                                    but are advisory in nature, and that
mandatory or binding on the court,
                                                                            category, and advisory
           the appricabre advisory guiderine calculation, criminal history
concerning
                                   made by the Court'
sentencing guideline range will be

        5.Rule11(c)(1XC),Fed.R.Crim.P.:ThedefendantacknowledgesthatthisPlea
                                                      procedure 11(c)(1)(c) and that the specific
           is  governed  by Federar Rure of criminar
Agreement
                                                                         of this cause' The parties
sentence set forth in paragraph 9,
                                   below, is the appropriate disposition
                                                                                  Plea Agreement' If
                                         or reject the sentence specified in this
understand that the court must accept
                                                                                 this Plea Agreernent'
    court  rejects this plea Agreernent, then either party rnay rvithdrauz &orn
the
                                                                              (4) and (5)' if the court
                 acknowledges   that pursuant to Fed' R' crim' P' 11(cx3)'
The  defendant
                                                                                                that the
rejects the plea Agreement, the court
                                         w,r advise the defendant personarly in open court
                                                                                  opportunity to then
                        piea Agreement and the court wilr afford both parties the
 court is rejecting the

 withdraw the Plea Agreement'

         6,PleaAgreementBasedonlnformationPresentlyKnown:Thedefendant
                                      plea Agreement is based upon the information presently
 recognizes and understands that this
                                                                                      against the
                           The Government   agrees not to bring other federal charges
 known to the Government.

                                          known to the United States Attorney
                                                                                for the Southem
 defendant based on information currentry

  District of Indiana.

          T.NoProtectionFromProsecutionforUnknownorSubsequentoffenses:The
                                                                         protect the defendant in
                                    that nothing in this agreement shall
  defendant acknowledges and agrees

  anywayfromprosecutionforanyoffensenotspecificallycoveredbythisagreement,ornotknown
                                                  District of Indiana at this time' The defendant
  to the United States Attorney for the Southem
                                                                       protect the defendant in any
                                  that nothing in this agreement sha*
  further acknowledges and agrees

   wayfromprosecutionforanyoffensecommittedafterthedateofthisagreement.


                                                      J
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 4 of 16 PageID #: 469




        S.RightsUnderRulell(b),Fed.R.Crim.P.:Thedefendantunderstandsthatthe
                                                                                 to use against the
Govemment has the right,        in a prosecution for perjury or false statement'
                                                                              the guilty plea colloquy. The
                                        defendant gives under oath during
defendant any statement that the
                                                         has the right: (A) to pread not
                                                                                            guilty, or having
defendant arso     understands    that  the  defendant

                                        persist in that plea; (B) to a
                                                                        jury trial; (c) to be represented by
already  so  pleaded,   the  right  to
                                                                                  at every other stage ofthe
                 ifnecessary    have   the  court appoint counser--at trial and
counser__and
                                                                                                         to be
                             appeal;   and   (D)  to confront  and cross-examine adverse witnesses'
proceedings, including
                                                        to testifu and present evidence' and
                                                                                                to compel the
 protected  from    compelled    self-incrimination,
                                                                                          guarantees the right
                  witnesses.   The   defendant    arso understands that the constitution
 attendance   of
                                                                                       the right to appeal the
                      for rerease  until  triarl; and iffound gu,ty ofthe charges,
 to be considered
                                                                                             the court accepts
                                                 court. The defendant understands that if
 conviction on such charges to a higher

                                    waives all of these rights'
 this plea of guilty, the defendant

                                    Part   3:   Senten,ce of ImPrisonment

           g.SentencingRecommendationPursuanttoFederalRuleofCriminalProcedure
                                                                                              of this
                                                      sentence is the appropriate disposition
  lr(cxlxc):     The parties agree that the forlowing

  cause:

                   A.Imprisonment:TheCourtshallsentencetlredefendanttoatermof
                       imprisonmentofnotlessthangTmonthsandnotmorethanl2lmonthsatthe

                       timeofsentencing.Thepartiesmayargueforanysentencewithinthatrange.

                   B. Fine: No agreement         as   to any fine has been made'




      rTitle 18, u.s.c. ss 3141-3156,


                                                            4
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 5 of 16 PageID #: 470




                 C. Extent of Rule 11(c)(1)(C) Agreement:       The term of imprisonment set forth

                     in paragraphgA, above, is the only condition of this Plea Agreement subject to

                     the provisions of Fed. R. Crim. P. 11(cXlXC)'

         10.     Supervised Release: Both parties reserve the right to present evidence and

  arguments conceming whether the Court should impose a term of supervised release to follow any

  term of imprisonment in this case, the duration of any term of supervised release, and the terms

  and conditions of the release.

         1l-     No Appeal of Supervised Release Term and Conditions: As discussed in greater

  detail beiow, the parties' reservation of the rights to present evidence and arguments to the Court

  concerning the length and conditions of supervised release is not intended to be inconsistent with

  the Waiver of Appeal specified below, which includes a waiver of the right to appeal to the length

  and conditions of the period of supervised release.




                            Part 4: Monetarv Provisions and Forfeiture

          lZ.    Mandatory Special Assessment: The defendant         will   pay atotal of $200 on the

  date of sentencing or as ordered by the Court to the Clerk, United States District Court, which

  amount represents the mandatory special assessment fee imposed pursuant to 18 U.S.C. $ 3013.

          13.    Fine: The amount of any fine wili be left to the discretion of the Court.

          14.    Obligation to Pay Financial Component of Sentence: If the defendant is unable

  to pay any financial component of the defendant's sentence on the date of sentencing, then the

  defendant agrees that the payment of the financial component should be a condition of supervised

  release. The defendant has a continuing obligation to pay the financial component of the sentence.

  The defendant further agrees that as of the date of filing this Plea Agreement the defendant will



                                                   5
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 6 of 16 PageID #: 471




 provide all requested financial information, including privacy waivers, consents, and
                                                                                       releases


  requested by the Govemment to access records to        veriS the defendant's financial disclosures, to

                       use in the collection of any fines, restitution, and money
                                                                                  judgments imposed
  the Govemment for
                                                                                     defendant for
  by the court and authorizes the Govemment to obtain credit reports relating to the

  use in the collection of any fines and restitution, and money
                                                                judgments imposed by the    court- The

                                                                                       and
  defendant also authorizes the Government to inspect and copy a1l financial documents
                                                                                                in
  information held by the united states Probation office. If the defendant is ever incarcerated

  connection with this case, the defendant may participate in the Bureau ofPrisons Inmate Financial

  Responsibility Program.

         15.     Forfeiture: The defendant admits that any property that constitutes contraband,

  was used to facilitate, or constitutes the fruits of the commission of the offenses to
                                                                                         which the

                                                                                   defendant abandons
  defendant is pleading guilty, is subject to forfeiture to the united states. The

  all right, title, and interest in any such property so that proper disposition, including destruction,

  may be made thereof by fedelal, state,       oI local law     enforcement agencies involved     in   the


  investigation of the defendant's criminal activity, without further notice or obligation whatsoever

  owing to the defendant. The defendant further agrees not to contest any forfeiture action brought

  against and consents to the forfeiture of any such property, whether any such forfeiture
                                                                                           action is

  administrative, judicial, civil, or criminal, and agrees not to contest any use or destruction of
                                                                                                    any

                                                                                      consents to
  such property by any federal, state, or local 1aw enforcement agency. The defendant

                                                                                         Rules 32'2
  the entry of orders of forfeiture for any such property and waives the requirements of

  and 43(a), Fed. R. crim. P., regarding notice           of the forfeirure in the charging document,

  announcement of the forfeiture at sentenaing, and incorporation of the
                                                                         forfeiture in the judgment'

                                                                                that may be imposed
  The defendant understands that the forfeiture ofassets is part ofthe sentence



                                                     6
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 7 of 16 PageID #: 472




                                                                                     pursuant to Rule
                                              court to advise the defendant of this,
in this case and waives any failure by the
                                                                                            agrees to
             at the time  the defendant's  guilty plea is accepted' The defendant further
 11(bx1xJ),
                                         chalrenges in any manner (incruding
                                                                                direct appeal, habeas
waive   a, constitutionar  and statutory
                                                                                 this plea Agteement
                                      forfeiture carried out in accordance with
 corpus, or any other means) to any
                                                  constitutes an excessive fine or punishment'
                                                                                                   All
 on any grounds, including that the forfeiture

properfythatconstitutescontraband,wasusedtofacilitate,orconstitutesthefruitsofthe
                                                                              be discovered at any
           of the offense to which the defendant is pleading guilty, that may
commission
                                      is subject to forfeiture to the United States.
time the defendant,s case is pending,

                               Part 5: Factual Basis for Guiltv Plea

        l.6.Thepartiesstipulateandagreethatthefollowingfactsestablishafactualbasisfor
                                                                                     that the
                 plea of gu*ty to the offense set forth in paragraph one, above, and
 the defendant,s
                                                                                 doubt in the event
             would be able to  establish the foil0wing facts beyond a reasonable
 Government
                                               forlowing information is only a summary
                                                                                             of the
 this cause was to proceed    to  trial.  The
                                                                                          of and
                             prea Agreement is not intended to foreclose the presentation
 Government,s evidence. This

                                      present additional evidence at the time of
                                                                                 sentencing.
 the Government reseryes the right to

         A.BeginningonoraboutAprillg,2lls,andcontinuinguptoandthrough
                                                                                Vidal, and other
  December 13,20ig, in the Southern
                                    District of Indiana and elsewhere, crystal
                                                                               intent to distribute
                                       conspired together to possess with the
  members of the conspiracy, knowingly

                                          to the southern District of Indiana'
  and to distribute fentanyl from Arizona

          B.Vidalwasasourceofsupplyoffentanylfortheconspiracy.Duringthetime
                                                                                  pills on a regular
  period described in the Indictment,
                                      vidal obtained iarge quantities of fentanyl
                                                                            Jacob Beshear and
                                       members of the conspiracy' including
  basis and sold the fentanyl to other

   Joshua Carr, in exchange for
                                U'S' Currency'



                                                     7
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 8 of 16 PageID #: 473




         C.     During the time period of the conspiracy, Vidal would, on occasion, direct other

                                                                              transfers for
 members of the conspiracy, including Jacob Beshear, to send electronic monoy
                                                                                                to
 payment of fentanyl. Vidal would direct the transfers to be sent to third parties in an effort

 conceal the nafure, source, and destination of the funds'

         D.      During the time period of the conspiracy, Vidal would provide the fentanyl on fulI

                                                                              recoup the
 or partial consignment to Beshear and/or other members of the conspiracy and

 proceeds from the distribution of the fentanyl at a later time.

         E.      Between April 19. 2018 and f)ecember 13, 2018, Vidal and other members of the

  conspiracy, in total, distributed more than 400 grams but less than 1.2 kilograms
                                                                                    of Fentanyl


  within Southern lndiana.

          F.     Vidal knew that the substances she distributed were controlled substances.



                                     Part 6: Other Conditions

          t7.    Background Information: The defendant acknowledges and understands that no

  limitation shall be placed upon the Court's consideration of information concerning the

  background, character, and conduct ofthe defendant for the purpose ofimposing an appropriate

  sentence. The defendant acknowledges and understands that the Government is not prohibited

  from providing information concerning background, character, and conduct of the defendant for

  the purpose of recommending or advocating an appropriate guideline calculation and sentence.

          18.    Good Behavior Requirement: The defendant agrees to fully comply with all

  conditions of release imposed by the Court during all stages of this case. If the defendant fails to

  fully comply with such conditions, then the Government may withdraw from this Agreement.




                                                    8
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 9 of 16 PageID #: 474




       lg.CompliancewithFederalandStateLaws:Thedefendantunderstandsthatthe
                                                                   contingent upon the defendant
            of the Government in this prea Agreement are expressly
obligations

abiding bY federal and state laws'

                           Part 7: Sentencine Guideline Stipulations

         20.GuidelineComputations:PursuanttoSection6B:l.4oftheSentencing
                                                                                 and agree thatthese
            the parties agree to the Stipurations berow. The parties understand
Guidelines,
                                                                           to the court and that the
             are binding  on  the  parties but are only a recommendation
stipulations
                                                                                       parties agree
                                               guidelines applicabre in this case. The
 court wilr determine the advisory sentencing
                                              in  chap tet 4' Criminal History category'
                                                                                              of the
                      regarding any  factors
 that no  stipulation

                                made, and that such determination
                                                                  w,r be made by the court' The
 Sentencing Guidelines has been

                                                                  parties to make the stipulations
      version of the Sentencing Guidelines has been used by the
 201g

 set forth below.

                 A.ThebaseoffenselevelfortheconspiracyoffensechargedinCountlofthe
                                     g2Di.1(c)(1)is30. Theparriesstipurateandagleethatthereadily
 Indictmentpursuanttou.s.s.G.
                                                                                        attributable
                                             containing a detectabre amount of fentanyl
 provabre quantity of a mixture or substance

  totheconspiracyismorethan400gramsbutlessthanl.2kilograms.

                    B.ThebaseoffenselevelfortheMoneyLaunderingconspiracychargedin

  CountTwoofthelndictmentpursuanttoU.S.S.G.$2S1.1(aX1)is30.The'partiesagreethat
                                    to U'S'S'G' $ 3D1'2'
  Counts One and Two merge pursuant
                                                                      was a leader/organtzer of the
                    c.    Four levels are added because the defendant

  conspiracy pursuant to u.sS'G' $ 3B1'1(a)'
                                                                     defendant has demonsffated a
                    D.    Acceptance of Responsibility: To date, the

                                             personal responsibility for the defendant's criminal
   recognition and affirmative acceptance of



                                                    9
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 10 of 16 PageID #: 475




                                                    accept a Plea Agteement and enter a plea of
 conduct. Based upon the defendant's willingness to
                                                             the defendant's agreement to cooperate
 guilty to the criminal conduct noted in this agreement [and
                                                                above], the Government agrees that
 in and not to contest the forfeiture of the property described
                                                         rovidedthe defendant satisfies the criteria
 the defendant shourd receive a two (2) lever reductionp

                                              including the time of sentencing. The defendant    timely
  set forth in Guideline g 3E1.1(a) up to and

                                                     enter a plea of guilty, thereby permitting the
  notified the Govemment of defendant,s intention to
                                                      effrciently. After the Defendant enters a plea
  Govemment and the Court to allocate their resources
                                                    pursuant to u'S'S'G' $ 3E1 ' 1(b) requesting that
  of guilty, the Govemment intends to file a motion
                                                             lever. The parties reserye the right to
  the court decrease the offense level by one (1) additional
                                                            acceptance of responsibility at the
  present evidence and arguments concerning the defendant's

  time of sentencing.

                    E.     The final offense level is 31'



                                                                                has a statutory right
              Zl.   Direct Appeal: The defendant understands that the defendant

  to appeal the conviction and sentence        imposed and the manner      in which the sentence     was


                                                      in exchange for the concessions      made by the
  determined. Acknowledging this right, and
                                                           that in the event the Cor.rt accepts the
   Government in this plea Agreement, the defendant agrees
                                                                         the defendant consistent
   Rule 11(oX1XC) plea provided for in this PIea Agreement and sentences

                                                                                   how the sentence
   with this agreement, regardless of the defendant's criminal history category or
                                                                                   right to appeal the
   is calculated by the Court, then the defendant expressly waives the defendant's

                                                                             right to appeal conferred
   conviction and sentence imposed in this case on any ground, including the

             u.s.c. $ 3742.The defendant further expressly waives   any and all challenges to the statutes
   by   1g

                                                               grounds, as well as any challenge that
   to which the defendant is pleading guilty on constitutional



                                                      10
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 11 of 16 PageID #: 476




  the defendant's admitted conduct does not fall within the scope
                                                                  of the applicable statutes' This

  blanket waiver of appeal specifically includes all provisions
                                                                of the guilty plea and sentence

                                                                  and the amognt of any fine'
  imposed, including the length and conditions supervised release

          22.       Later Legal Challenges: Additionally, the defendant expressly agrees not to
                                                                     or the manner in which either
  contest, or seek to modifi, the defendant's conviction or sentence

  was determined in any later legal proceeding, including but not
                                                                  limited to, an action brought under

  18 U.S.C. $ 3582 or 28 U.S.C . S        2255,if the Court accepts the Rule 1 1(cXlXC) plea provided for

                                                                          agreement' regardless of
  in this plea Agreement and sentences the defendant consistent with this
                                                                   calculated by the Court' As
  the defendant,s criminal history category or how the sentence is
                                                               Sentencing commission and/or
  concerns this Sectio n 35g2 waiver, should the united states

                                                                  the guideline range that pertains
  congress in the future amend the Sentencing Guidelines to lower

                                                                      retroactive, the Government
  to the defendant,s offense(s) and explicitly make such an amendment

  agrees that it   will not   argue that this waiver bars the defendant from   filing a motion with the district

  court pursuant      to   1g U.S.C. $ 3582(cX2) based on that retroactive Guidelines amendment'

                   the defendant files such a motion, the Government may oppose the motion on
                                                                                              any
  However,    if

  other grounds. Furtherrnore, should the defendant seek to appeal an adverse
                                                                              ruling of the district

  court on such a motion, the Government may claim that this waiver bars such an appeal.
                                                                                         As

  concerns the Section 2255 waiver, the waiver does not prevent claims, either on direct or
                                                                                            collateral

  review, that the defendant received ineffective assistance of counsel.

           23.       No Appeal of Supervised Release Term and Conditions: The                           parties'

   reservation of the rights to present evidence and arguments in this Court concerning the length and

   conditions of supervised release is not intended to be inconsistent with the Waiver of Appeal




                                                         11
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 12 of 16 PageID #: 477




  specified above, which includes a waiver of the right to appeal the length and conditions of
                                                                                               the


  period of supervised release.

                               Part 9: Presentence Investisation Report

            24.    The defendant requests and consents to the commencement of a presentence
                                                                                          preparing a
  investigation by probation officers of the United States District Court for purposes of

  presentence Investigation Report at this time and prior to the entry of a formal plea of guilty.

            25.    The defendant further requests and consents to the review of the defendant's

  presentence Investigation Report       by a Judge, defendant's counsel, the defendant, and the

  Government at any time. including prior to entry of a formal plea of guilty'

                                  Part 10: Statement of the Defendant

            26,    By signing this document, the defendant acknowledges the following:

                   A.      I have received a copy of the Indictment and have read and discussed it with

  my attomey. I believe and feel that I understand every accusation made against me in this case- I

  wish the Court to omit and consider as waived by me all readings of the Indictment in open Court,

   and   allfilther proceedings including my arraignment.

                   B.      I have told my attorney the facts and surrounding circumstances   as known


   to me conceming the matters mentioned in the Indictment, and believe and feel that my attorney

   is fully informed as to all such matters. My attorney has since informed, counseled and advised

   me as to the nature and cause of every accusation against me and as to any possible defenses I

   might have in this case.

                   C.      I have read the entire Plea Agreement and discussed it with my attorney.

                   D.      I understand all the terms of the Plea Agreement and those terms correctly

   reflect the results of plea negotiations.



                                                     12
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 13 of 16 PageID #: 478




                            Except for the provisions of the Plea Agreement' no officer
                                                                                        or agent ofany
                    E.
                                                               person, has made any promise or
  branch of Govemment (federal, state or local), nor any other

  suggestion of any kind to me, or within my knowledge
                                                       to anyone else, that I would receive a Iighter


  sentence, or probation, or any othel form        of leniency,   if I would plead ..Guilty.'' I respectfully
                                                                                          the fact that
  request that the   court consider in mitigation of punishment at the time of sentencing
                                                               and the Court the expense and
  by voluntariiy pleading "Guilty" I have saved the Government

                          trial. I understand   that before it imposes sentence, the Court    will   address me
  inconvenience of a
                                                                    and to present any information
  personally and ask me if I wish to make a statement on rny behalf

  in mitigation of Punishment.

                     F.Iamfullysatisfiedwithmyattomey'srepresentationduringallphasesof
                                                             counsel and assist me and that I fully
  this case. My attomey has done ail that anyone could do to

  lmderctand the proceedings in this case against me'

                     G.      I   make no claim of innocence, and      I   am freely and voluntarily pleading

  guilty in this case.

                     H.IampleadingguiltyassetforthinthisPleaAgreementbecauselamguilty

  of the crime(s) to which I am entering my plea'

                     L       I understand that ifconvicted,    a defendant   who is not a United States Citizen

                                                                                          United
   may be removed from the United States, denied citizenship, and denied admission to the

   States in the   futue.

                     J.      My attomey has informed me, and I understand, that I have the right to

   appeal any conviction and sentence that I receive, unless I have waived my right to appeal as
                                                                                                 part

   of this plea Agreement. If I have not waived my right to appeal, I understand that I must frle a

   Notice of Appeal within fourteen (14) days of the entry of the judgment in this case; I further



                                                          It
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 14 of 16 PageID #: 479




  understand that the Clerk of the Court      will prepare and file a Notice of Appeal on my behalf if I

  ask that to be done.   I also understand that the united states has the right to appeal any       sentence


  that I receive under this Plea Agreement.

                   K,Myattomeyhasinformedme,andlunderstand,thatiflprovideorcause

  to be provided materially false information to ajudge, magistrate-judge, or probation office, then
                                                                                               in the
  Section 3C I .1 of the Sentencing Guidelines allows the court to impose a two-level increase

  offense level.

                   L-     If this   cause is currently.set for trial on the Court's calendar'   I request that

  this date be continued to permit the Court to consider this proposed guilty Plea Agreement. I

  further understand that any delay resulting fiom the Court's consideration of this proposed guilty

  plea Ageement, up to and including the date on which the Court either accepts or rejects my guilty

  plea, will be excluded in computing the time within which trial of this cause must commence,

   pursuant to 18 U.S.C. $ 3161(hXl)(G).

                                       Part 11: Certificate of Counsel

          21.      By signing this document, the defendant's attomey and counselot certifies                as


   follows:

                   A.     I have read and fu1ly explained to the defendant all the accusations against

   the Defendant which are set forth in the Indictment in this case;

                   B.     To the best of my knowledge and belief each statement set forth in the

   foregoing petition to enter plea of guilty and Plea Agreement is in all respects accurate and true;

                   C.     The piea    of"Guilty"   as offered by the defendant in the foregoing petition    to

   enter plea of guilty and Plea Agreement accords with my understanding of the facts as related to

   me by the defendant and is consistent with my advice to the defendant;




                                                       14
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 15 of 16 PageID #: 480




                                                                                     Indictment in
                   D.    In my opinion, the defendant's waiver of all reading of the

  openCourt,andinallfurtherproceedings,includingarraignmentasprovidedinRulel0,Fed.R.

  Crim.P.,isvoluntarilyandunderstandinglymade;andlrecommendtotheCourtthatt]rewaiver

  be accepted by the Court;

                   E.Inmyopinion,thepleaof..Guilty',asofferedbythedefendantinthe
                                                                is voiuntarily and understandingiy
  foregoing petition to enter plea of guilty and Plea Agreement
                                                                         accepted and entered on
  made and   I   recommend to the Court that the plea of "Guilty" be now

                                                        petition to enter plea of guilty arrd Plea
  behalf of the defendant as requested in the foregoing

  Agreement.




                                                   15
Case 3:18-cr-00080-RLY-MPB Document 204 Filed 09/25/19 Page 16 of 16 PageID #: 481




                                            12: Final Provision

          2S.CompleteAgreement:Thedefendantacknowledgesthatlrothleats,promises,or
                                                          other than those set forth        in this
  representations have been made, nor agreements reached,
                                                                   is the complete and only Plea
  document, to induce the defendant to plead guilty. This document

  AgreementbetweenthedefendantandtheUnitedStatesAttomeyfortheSouthemDistrictof

  IndianaandisbindingonlyonthepartiestothePleaAgreement,supersedesallprior
                                                             be modified except in writing, signed
  understandings, ifany, whether written or oral, and cannot
                                                                    court'
  by all parties and frled with the Court' or on the record in open
                                                          ResPectfu llY submitted,

                                                          JOSHJ. MINKLER
                                                          United States Attomey


   ((7t ))4
  DATE                                                    Frank E. Dahl III
                                                          Assi     United States Attomey


   q -iv
  DATE
                                                          Deputy Chief, Evansville Branch



  0'l      't t20tq                                                        /2.
   DITE      /                                                stal Vidal
                                                            efendant



        zr- t                                                 B
    ATE
                                                          Counsel for D




                                                     16
